DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/21 has been entered. 

Response to Arguments
Applicant’s arguments, see the claim amendments, filed 2/3/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US 10,297,544, in view of Kim et al., US 10,438,899, and Nishioka et al., US 9,578,756, and/or Lee et al., US 10,020,263 (hereafter Lee 263), and/or Lee et al., 10,796,997 (hereafter Lee 997).
Regarding claim 1, Wu (figure 12) teaches a semiconductor device, comprising:
a redistribution layer RDL;
a bump 190 bonded to a first surface of the redistribution layer RDL; and 
a chip 200 bonded to a second surface of the redistribution layer RDL, the second surface being opposite side of the first surface, 
the redistribution layer RDL including 
an insulating layer 120',
a conductive member 140B1/140B2/160/180 connecting the bump 190 to the chip 200 and being provided inside the insulating layer 120', and
a conductive layer 130B provided between the insulating layer 120' and the conductive member 140B1/140B2/160/180 (column 6, lines 31-36 states the RDL layers within 150 and 170 can be formed as in figures 4-7 wherein in figure 4 a conductive layer 130 would be formed between the insulating layer 
Regarding the limitation bonding electrode connected between the conductive member and the bump, it could be rejected under 102 or 103 depending on the interpretation of its definition and scope.
Under 102, a bonding electrode can be considered a UBM layer. In this case Wu's teaching of a UBM (column 6, lines 39-45) layer 182 connected between the conductive member 140B1/140B2/160/180 and the bump 190 meets this definition.
If this interpretation is incorrect or requires support, then Wu, which mentions the use of a UBM 182 connected between the conductive member 140B1/140B2/160/180 and the bump 190 (column 6, lines 36-36), fails to specifically teach a bonding electrode connected between the conductive member and the bump; and also fails to teach a resistivity of the conductive member being lower than a resistivity of the conductive layer.
But Wu does teach using a bonding electrode 193 comprising Ni (column 7, lines 34-43), and Ni is a conventionally known and used UBM, between the via and the chip.
As a result, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a bonding electrode in the invention of Wu because 
Finally, this would meet the resistivity requirement because Ni is the claimed bonding electrode (claim 2) and is taught by Wu (column 7, lines 34-43), therefore Wu inherently teaches a resistivity of the conductive member being lower than a resistivity of the conductive layer because it uses the same materials.
Wu fails to teach the bonding electrode being provided inside the insulating
layer.	
Kim (figure IB) teaches the bonding electrode 188 (made of nickel column 4, lines 45-48) being provided inside the insulating layer 184.
Nishioka (figure 1A) teaches the bonding electrode (column 6, lines 22-24) being provided inside the insulating layer 50A.
Lee 263 (figure 6) teaches the bonding electrode 145 (made of nickel (column 6, line 47) being provided inside the insulating layer 111.
Lee 997 (figure 1) teaches the bonding electrode 112 (made of nickel (column 6, line 13) being provided inside the insulating layer 121b.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use any or all of the bonding electrodes inside the insulating layer of Kim, Nishioka, Lee 263, or Lee 997 in the invention of Wu because they all teach an equivalent way of forming a redistribution layer. The substitution of one known 
Wu fails to teach the conductive member including: a first via connected to the bump, a second via connected to the chip, and an interconnect connected between the first via and the second via; the conductive layer being disposed at least on a lower surface of the first via, on a side surface of the first via, and on a lower surface of the interconnect; the first via being connected to the bonding electrode via the conductive layer, a structure body and the bonding electrode coinciding with each other when viewed from the first surface side, the structure body formed of the first via and a portion of the conductive layer disposed on the side surface of the first via.
Nishioka (figures 1B & 3A) teaches the conductive member including: a first via 60A connected (through 51A & 31) to the bump 74, a second via 60B connected to the chip 90, and an interconnect 84A connected between the first via 60A and the second via 60B; the conductive layer 52 (figure 3A) being disposed at least on a lower surface of the first via 60A, on a side surface of the first via 60A, and on a lower surface of the interconnect 84A; the first via 60A being connected to the bonding electrode 51A/31 
With respect to claim 2, Wu teaches the insulating layer 120' includes an organic material (column 2, line 60-column 3, line 3), the conductive member 140B1/140B2/160/180 includes copper (column 7, lines 40-41), the conductive layer 130B includes titanium (column 4, lines 10-15), and the bonding electrode includes nickel (as discussed above in claim 1 & at (column 7, lines 34-43).
In re claim 4, Wu teaches the conductive layer 130B is disposed also on a lower surface of the second via 140B1 and on a side surface of the second via 140B1, and the second via 140B1 is connected to the interconnect 140B2 via the conductive layer 130B.
Concerning claim 5, though Wu fails to teach another chip provided on the chip and connected to the conductive member via the chip; and a resin member covering the chip and the other chip and being provided on the second surface, it would have been obvious to one of ordinary skill in the art at the time of the invention to use another chip in the invention of Wu because using another chip is conventionally known and used in the art to increase the functionality of the device. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 6, though Wu fails to teach a control chip bonded to the first surface and connected to the conductive member, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a control chip in the invention of Wu because using a control chip is conventionally known and used in the art to increase the functionality of the device. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        2/25/21